Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
Examiner carefully reviewed the arguments regarding the heading “III. The Current Prior Art Obviousness Rejection is Improper and Should be Withdrawn”, and respectfully disagrees.
I. In pg. 5 of the argument, applicant cites 37 CFR § 1.198. Examiner notes that:
A.	37 C.F.R. § 1.198 applies to when a decision by the PTAB on appeal has become final for judicial review. 
In the PTAB decision filed 1/22/2021 pg. 14, it states that “This Decision contains a new ground of rejection pursuant to 37 C.F.R. § 41.50(b). 37 C.F.R. § 41.50(b) provides “[a] new ground of rejection pursuant to this paragraph shall not be considered final for judicial review.” Therefore, the section 37 C.F.R. § 1.198 does not apply in this particular case.
B. 	Applicant re-opened prosecution.
37 C.F.R. §1.198 states that “prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114 or § 41.50 of this title without the written authority of the Director…” However, in this case, the prosecution was reopened by the applicant and not by the examiner. 
Applicant also cites MPEP 1214.04 arguing that the re-opening of prosecution on any new matter after a Board decision should be only in the most extreme cases. However, same as stated above, the prosecution was reopened by the applicant.

When the Board enters such a non-final decision, [Appellant], within two months from the date of the decision, must exercise one of the following two options with respect to the new ground of rejection to avoid termination of the appeal as to the rejected claims:

(1)    Reopen prosecution. Submit an appropriate amendment of the claims so rejected or new Evidence relating to the claims so rejected, or both, and have the matter reconsidered by the examiner, in which event the prosecution will be remanded to the examiner. The new ground of rejection is binding upon the examiner unless an amendment or new Evidence not previously of Record is made which, in the opinion of the examiner, overcomes the new ground of rejection designated in the decision. Should the examiner reject the claims, [Appellant] may again appeal to the Board pursuant to this subpart.

(2)    Request rehearing. Request that the proceeding be reheard under §41.52 by the Board upon the same Record. The request for rehearing must address any new ground of rejection and state with particularity the points believed to have been misapprehended or overlooked in entering the new ground of rejection and also state all other grounds upon which rehearing is sought. 

Thus, in conclusion, it is proper to conduct a new search and reject based on the amended claims since the claim scope has been changed and 35 U.S.C. 112 (a) rejection has been lifted. 

II. Regarding the argument that the rejections of claim 1 and 23 should be withdrawn because Waitkus would not be combined with either Verhaeghe or Threlkeld because no motivation is provided, examiner respectfully disagrees.
Claim 1:
Pg. 3-4 of the Final rejection filed on 4/26/2021 states that “Verhaeghe teaches a baler comprising a control system (Title) that comprises a data processor that receives input signals from a bale weighing mechanism. The data processor also receives a signal indicative of the prevailing intake duct capacity as described above. The data processor is thus capable of determining if the measured bale weight deviates from the desired bale weight by more than a preset factor. When this occurs, the data processor signals to the operator that the bale weight is not within the limits of acceptability and recommends to the operator an action to correct the situation.”
“[0049]Since both references are concerned with the weight of the bale on a baler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Waitkus to notify the operator if the scale signal is outside of a predetermined range as taught by Verhaeghe in order for the operator to correct the situation. ([0049], Verhaeghe)”
Examiner notes that these arts are analogous arts since they are both balers (both classified in USPC 100/99). Even though Waitkus states that “it would be valuable for the owner of the material to determine the weight of the baled material, to insure that they are adequately compensated for the material”, this does not mean that Waitkus is teaching away from modifying Waitkus’s processor to notify the operator if the scale signal is outside of a predetermined range. Waitkus would also have problem of overfeeding the baler that could cause damage to the baler or to the baled material or to have problems with having baled material that is too heavy for transfers which makes a motivation to have the function of notifying the operator if the scale signal is outside of a predetermined range as taught by Verhaeghe in order for the operator to correct the situation. ([0049], Verhaeghe).
Claim 23:
Pg. 8 of the Final rejection filed on 4/26/2021 states that “Since both references are concerned with how many bales made within a particular timeframe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Waitkus to record a time at which a completed bale is formed as taught by Threlkeld in order to provide accurate and equitable traceability ([0046], Threlkeld).”
provide accurate and equitable traceability ([0046], Threlkeld). Also examiner adds that the both references are analogous arts since they are concerned with time traceability of the baled material (Waitkus, Col 7. Line 30-34 and Threlkeld, [0039-0040], [0046]). 


/GREGORY D SWIATOCHA/            Primary Examiner, Art Unit 3799